[Cite as State v. Alexander, 2017-Ohio-1445.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104281




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                  JAMES ALEXANDER
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-598675-B

        BEFORE: Laster Mays, J., E.T. Gallagher, P.J., Blackmon, J.

        RELEASED AND JOURNALIZED: April 20, 2017
                               -i-
ATTORNEY FOR APPELLANT

Thomas A. Rein
820 West Superior Avenue, Suite 800
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Anna M. Faraglia
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
ANITA LASTER MAYS, J.:

       {¶1}     Defendant-appellant, James Alexander (“Alexander”), convicted of 15

criminal counts and sentenced to 59 years-to-life, asks this court to “vacate and/or reverse

his convictions and/or remand this case for a new trial and/or vacate his sentence.”      We

affirm the trial court findings.

I.     Background and Facts

       A.       Background

       {¶2} Alexander, who is 19 years old, and his codefendant, Willie Wilson

(“Wilson”), 21 years old, were indicted for the shooting death of Miyazhane Vance

(“Vance”), 19 years old, and the shooting of Vance’s brother, Brandon Fisher (“Fisher”),

17 years old.    They were also charged with attempted criminal acts against Vance’s two

children:1

       Counts 1 and 2:       Aggravated murder (Vance), a first-degree felony, in
                             violation of R.C. 2903.01(A), with one- and three-year
                             firearm     specifications   R.C. 2941.141(A)      and
                             2941.145(A);

       Count 3:              Aggravated burglary (Vance and/or Fisher), a
                             first-degree felony, in violation of R.C. 2911.11(A)(1);

       Count 4:              Kidnapping (Vance), a first-degree felony, in violation
                             of R.C. 2905.01(A)(4);

         Wilson was also charged with Counts 16 and 17, having weapons while under disability,
       1


R.C. 2923.13(A)(1) and (2).
      Count 5:             Murder (Vance), a first-degree felony, in violation of
                           R.C. 2903.02(B), with one- and three-year firearm
                           specifications;

      Counts 6 and 7:      Felonious assault (Vance), a second-degree felony, in
                           violation of R.C. 2903.11(A)(1), with one- and
                           three-year firearm specifications;

      Count 8:             Attempted murder (Fisher), a first-degree felony, in
                           violation of R.C. 2903.02(A), with one- and three-year
                           firearm specifications; and

      Counts 9 and 10:     Felonious assault (Fisher), a second-degree felony, in
                           violation of R.C. 2903.11(A)(1) and (2), with one- and
                           three-year firearm specifications;

      Count 11:            Kidnapping (Fisher), a first-degree felony, in violation
                           of R.C. 2905.01(A)(3), with one- and three-year
                           firearm specifications;

      Count 12:            Attempted murder (A.W.), a first-degree felony, in
                           violation of R.C. 2923.01 and 2903.02(A), with one-
                           and three-year firearm specifications;

      Count 13:            Felonious assault (A.W.), a second-degree felony, in
                           violation of R.C. 2903.11(A)(2), with one- and
                           three-year firearm specifications;

      Count 14 :           Attempted murder (Z.W.), a first-degree felony, in
                           violation of R.C. 2923.01 and 2903.02(A), with one-
                           and three-year firearm specifications ;

      Count 15 :           Felonious assault (Z.W.), a second-degree felony, in
                           violation of R.C. 2903.11(A)(2), with one- and
                           three-year firearm specifications * * *.

      {¶3} Wilson and Alexander pled not guilty. The trial court denied a motion in

limine regarding cell phone tower records, and to sever the cases for trial.    The state

called 25 witnesses and introduced a number of exhibits.   There
were no defense witnesses introduced, but six defense exhibits, and one joint exhibit was

presented. The trial court denied the defendants’ Crim.R. 29 motion.

      {¶4} A jury found Wilson and Alexander guilty on all counts. On March 15,

2016, Alexander was sentenced to 56 years to life with five years of postrelease control;

30 years to life on the aggravated murder charge, 11 years on the aggravated burglary

charge, 22 years on the attempted murder charges, and three-year firearm specifications.

Based on the seriousness of the crime and facts and circumstances of the case, the trial

court determined that the sentences would run consecutively.    The trial court imposed

court costs and advised Alexander that an affidavit of indigency must be filed before the

sentencing.

      B.      The Trial

      {¶5} Vance and her two children resided in a small apartment located on East 99th

Street in Cleveland, Ohio.   Vance’s childhood friend, Donella Atwater (“Atwater”) often

stayed at Vance’s apartment.    Fisher moved in with Vance after their mother, Sharonda

Woodland (“Woodland”), relinquished custody of Fisher to the Department of Children’s

and Family Services for being unruly.

      {¶6} Fisher, Wilson, Alexander, and Leon Ross (“Ross”) were involved with

stealing cars and selling drugs.    They also carried pistols and revolvers that they

obtained by stealing or purchasing.        Fisher, Deshaun Moore (“Moore”), Ross,

Alexander, and Wilson would hang out at the store, park, or Vance’s apartment, drinking

alcohol, and smoking marijuana, and cigarettes on a regular basis.   Fisher carried a .38
caliber revolver and a .9-millimeter handgun. Wilson carried a .9-millimeter, and Ross

carried a .38 Taurus revolver.      The group contacted each other by telephone or through

Facebook.2

       {¶7}      Fisher testified to his membership in the 93rd Street Boys gang,3 and

Ross’s affiliation with the Heartless Felons. Ross was a good friend of Fisher’s, but not

of Wilson or Alexander.

       {¶8} Wilson began dating Vance in December 2014 and often stayed overnight.

Vance gave Wilson a key to the apartment.          Fisher, who was at the apartment frequently,

was not provided with a key.

       {¶9} Fisher stopped hanging out with Wilson in March of 2015 because, Wilson,

“started acting crazy. * * * He was trying to get me to do stuff that I didn’t want to do.”

Fisher saw Wilson “now and then” and Alexander even less often.                Vance and Wilson

were having relationship problems though Wilson continued to come to the apartment.

One evening Fisher, Wilson, Ross, and Alexander were riding on the rapid transit, and

Wilson was holding Ross’s .357 caliber gun that Ross handed to Wilson prior to boarding

the train. They had been drinking, fell asleep, and awakened to find that Wilson was

gone, as well as Ross’s gun. Fisher advised Ross to “leave it alone.”



          The Facebook names were KingWill Da Shooter (Wilson), AlleyBoyYoung (Alexander)
       2


and Ross used his given name. Moore’s Facebook name is not in the record. Fisher changed his name
from Jesuson93rd to BeenBout Da Bandzz after the shooting.

            Dereion Jackson (“Jackson”), sister of Vance and Fisher, testified that Fisher was kicked
       3


out of the gang for testifying.
         {¶10}   Shortly after that, about a week prior to the shootings, Vance, Fisher, and

Ross went to the home of another young woman to retrieve her apartment keys from

Wilson.     Vance became angry when the woman’s mother said that Wilson was not there

and threw rocks at the window. Ross kicked the door open, but everyone left when the

woman’s mother threatened to call the police.

         {¶11} Wilson called Fisher via Facebook and told him that he “heard niggas was

looking for me.”      Ross grabbed the phone and asked Wilson about his .357 gun.

Wilson told him he had his own gun, “a 40.” Fisher could also hear Alexander on the

phone with Wilson.       Fisher told Wilson that he only needed the keys.          Alexander

responded that Fisher should not go around “kicking doors like I’m tough.”            Wilson

and Alexander then hung up.

         {¶12} On April 13, 2014, Fisher and Ross drove a stolen van to a candlelight vigil

in Euclid, Ohio for a childhood friend. The police ended the vigil when fights broke out,

and later chased Fisher and Ross in the stolen van. Fisher jumped out and walked to his

sister’s apartment, arriving about 12:30 a.m. His sister, Atwater, and the children were

there.    Fisher left again to engage in a fruitless search for Ross, stopped at the store and

returned to the apartment about 2:00 a.m.

         {¶13} Vance was in the bedroom with the children and Atwater was in the other

bedroom. Both doors were closed. Fisher laid on the floor with a blanket, and pillow

near the front door where he could plug in his laptop. At approximately 2:45 a.m.,

Fisher heard keys, the door opened, Wilson and Alexander stepped over him into the
kitchen area of the combined kitchen and living room. Wilson sat down in a chair in

front of the kitchen table with his hand in his pocket. Alexander was standing next to

him, holding a .357, the gun that Fisher stated Wilson had taken from Ross.

       {¶14} Alexander told Fisher “I heard you wanted to bust me — he heard I wanted
to shoot him and take his gun.” Alexander then looked at Wilson who began firing.
Fisher curled up on the floor and covered his head with his arms. Wilson shot him
twice, and Alexander shot him in the back of the neck. Fisher saw them walk toward
Vance’s room and heard shots as he faded in and out of consciousness. As he attempted
to get up again, Wilson shot him two more times in the right side of his face.4 Fisher
crawled into the hallway attempting to obtain assistance from neighbors. He did not see
Wilson and Alexander leave.
       {¶15} Fisher sustained significant injuries, and was placed in a medically

induced coma for three days, hospitalized for three months and entered rehabilitation to

regain life skills. Fisher has a permanent stent to maintain blood flood in his neck,

suffers from double vision and is deaf in one ear.

       {¶16} The police interviewed Fisher the day he emerged from the coma. Fisher

told the police that Wilson and Alexander entered the apartment and that Wilson shot

him.   Fisher indicated that Wilson lied to Alexander to induce him to commit the

shooting, and that Wilson had previously asked Fisher to conspire with him to kill

Alexander, information he had shared with the state.             Fisher explained that Wilson

wanted to kill Alexander because Wilson wanted Ross’s gun.

       {¶17}    Vance’s long-time friend Atwater testified that she was in the second

bedroom at Vance’s apartment at the time of the shooting.               Atwater moved in with


           Alexander argues that Fisher deviated in his statements from saying that only Wilson shot
       4


him to saying Wilson and Alexander shot him, as discussed later in this opinion.
Vance temporarily at the beginning of April 2014.       Fisher was also staying there at the

time, and Ross was there often. Fisher and Ross slept on the floor in the carpeted area

of the kitchen and living room area.

       {¶18}     Atwater and Vance were in their respective sleeping rooms when Atwater

heard an unfamiliar voice in the house asking Fisher questions, and a second unfamiliar

voice who spoke infrequently.      The voices were not raised.    She heard three shots and

Fisher called his sister’s name.    Atwater heard four more shots,     screamed and heard

people running toward the back of the apartment building and the back door slam.

       {¶19}     Atwater walked into the room and saw Fisher laying in a fetal position in a

pool of blood.     She attempted to awaken Vance whose son was sleeping beside her.

Vance had been shot in the head.       Atwater checked on both children, called 911, ran to

ask the neighbor for assistance, and called Woodland. Atwater made statements to

officers and detectives.

       {¶20}     Vance’s neighbor Terrance Harris testified that he heard the shots, opened

the door to find Atwater visibly upset and saw Fisher crawling on the floor. He took

Atwater’s phone, called 911, and remained in his apartment. Vance’s other neighbor

Catherine Washington (“Washington”) also heard the shots and the back door slam.        She

testified the outer back door lock was broken. Washington heard light tapping at the base

of her door and saw a young man lying there in a pool of blood.

       {¶21}     Officers and paramedics (“EMS”) arrived to secure the scene and

transport the injured.     Woodland and her younger son also arrived. Medical testimony
was elicited from emergency room personnel and attending physicians as to the injuries to

Vance and Fisher.       The deputy medical examiner, Dr. Andrea McCollum (“Dr.

McCollum”) testified that Vance sustained nine gunshot wounds to the head, trunk, and

extremities.

       {¶22}    Detective Kathleen Carlin (“Detective Carlin”), a ten year homicide

detective with 27 years of law enforcement experience, testified there was no sign of

force entry. When Fisher emerged from the medically induced coma, he told Detective

Carlin he was shot by “Willie and James.”      Detective Carlin interviewed Alexander at

the homicide unit’s headquarters with his mother and an attorney on April 29, 2016.

Alexander said he “heard” about the shootings, and identified an alibi witness.

       {¶23}   Alexander was released and on May 18, 2015, arrested based on a warrant

requested by Detective Carlin, founded primarily due to Fisher’s statements and the

corroboration of the physical evidence.    Detective Carlin stated that Fisher consistently

identified Wilson and Alexander as his shooters during at least three interviews with

police. Fisher told the police during his statements that he thought that one gun was a

semiautomatic, maybe a .40 caliber, but turned out to be a .9-millimeter semiautomatic.

The other gun was a .357.   At the time of Alexander’s arrest, officers told Alexander that

he was being arrested for an outstanding warrant.   Alexander “blurted out” that, “I didn’t

do the shooting. I only watched it, but they didn’t want to hear that last time.”

       {¶24} Ballistics expert James Kooser (“Kooser”) recovered seven .9- millimeter

bullet casings that he determined were fired by the same weapon, three additional casings
that could have been from the same weapon, and one casing was too damaged to assess.

Testimony confirmed that a .357 does not leave spent shell casings. Additional forensic

evidence provided information about the distances between the guns and the victims at

the time of the shootings, bullet holes, and gun residue.

       {¶25}    Detective Al Johnson (“Detective Johnson”) testified over defense

objections based on Crim.R. 16(K), that the defense had not been provided with a copy of

Detective Johnson’s expert report. Detective Johnson was offered to testify about his

gang unit experiences and share his personal knowledge about the “beef” between the

Heartless Felons and 93rd Street Boys in light of the testimony regarding the possible

membership of Alexander, Wilson, and Fisher in one of those gangs. The state argued

that Detective Johnson was not offered as an expert, but as an individual with

“specialized knowledge about street gangs within the city of Cleveland” who could

provide “insight.”

       {¶26}   Counsel for Wilson met with Detective Johnson prior to his trial testimony

the next morning. Alexander’s counsel maintained that the testimony was simply expert

testimony under Evid.R. 702, labeled as “specialized testimony.” In light of defenses

inferences that the shooting could have been the result of a dispute between gangs, the

trial court allowed the testimony with parameters that no information about participants in

the current case be introduced or solicited.

       {¶27} Detective Johnson testified about Cleveland gangs, their organizational

structure, membership requirements, rules, and penalties for violating the rules. He also
demonstrated the symbolic gang hand signs, tattoos, and discussed the animosity between

certain groups. Detective Johnson confirmed that his testimony was not related to the

defendants and the current incident. He did confirm that his unit was initially called to

the crime scene and made broad inquiries but did not find out anything about what

transpired.

       {¶28}   The jury found Alexander guilty on all counts.   The total sentence was 56

years to life, as the trial court determined the sentences should run consecutively due to

the seriousness of the crimes.   Alexander appeals.

II.    Assignments of Error

       {¶29}   Alexander presents seven assignments of error.

       I.    The trial court erred by failing to grant a judgment of acquittal
       pursuant to Crim.R. 29(A), on the charges, and thereafter entering a
       judgment of conviction of that offense as those charges were not supported
       by sufficient evidence, in violation of defendant’s right to due process of
       law, as guaranteed by the Fourteenth Amendment to the United States
       Constitution.

       II.     Appellant’s convictions are against the manifest weight of the
       evidence.

       III. The trial court erred by denying appellant’s motion for a separate
       trial from that of his codefendant.

       IV.    Appellant was denied a fair trial by the witness’s improper
       comments while testifying.

       V.        The trial court erred when it admitted other acts testimony in
       violation of R.C. 2945.59, Evid.R. 404(B) and Appellant’s rights under
       Article I, Section 10 of the Ohio Constitution and the Fourteenth
       Amendment to the United States Constitution.
       VI. The trial court erred by ordering appellant to serve a consecutive
       sentence without making the appropriate findings required by R.C. 2929.14
       and H.B. 86.

       VII.      The Court costs imposed at the sentencing hearing infringes upon
       appellant’s rights under the Eighth and Fourteenth Amendments to the
       United States Constitution, R.C. 2929.18, 2929.19(B)(5), 2947.14, and
       related sections of the Ohio Constitution.

III.   Law and Analysis

       A.      Sufficiency of the Evidence, Motion for Judgment of Acquittal

       {¶30} We first address Alexander’s challenge to the sufficiency of the evidence as

a matter of law, and the denial of Alexander’s motion for judgment of acquittal pursuant

to Crim.R. 29. We find these errors to be without merit.

       {¶31}    Crim.R. 29(A) provides:

       The court on motion of a defendant or on its own motion, after the evidence
       on either side is closed, shall order the entry of a judgment of acquittal of
       one or more offenses charged in the indictment, information, or complaint,
       if the evidence is insufficient to sustain a conviction of such offense or
       offenses. The court may not reserve ruling on a motion for judgment of
       acquittal made at the close of the state’s case.

       {¶32} Under Crim.R. 29(A), a trial court “shall not order an entry of acquittal if

the evidence is such that reasonable minds can reach different conclusions as to whether

each material element of a crime has been proven beyond a reasonable doubt.” State v.

Bridgeman, 55 Ohio St. 2d 261, 381 N.E.2d 184 (1978), syllabus. A Crim.R. 29 motion

for judgment of acquittal   should only be granted where reasonable minds could not fail

to find reasonable doubt.   Id.

at 263, citing State v. Farraj, 8th Dist. Cuyahoga No. 89543, 2008-Ohio-1084, ¶ 40.
       {¶33}    A motion for acquittal under Crim.R. 29(A) tests the sufficiency of the

evidence. State v. Capp, 8th Dist. Cuyahoga No. 102919, ¶ 19. A trial court must issue a

judgment of acquittal where the state’s evidence is insufficient to sustain a conviction for

an offense. Id.    An appellate court is charged with reviewing a trial court’s denial of a

motion for acquittal by employing the same standard it applies when reviewing a

sufficiency of the evidence claim. Id.

       {¶34}    When performing a sufficiency inquiry, we do not assess whether the

state’s evidence is to be believed but whether, if believed, the evidence admitted at trial

supported the conviction.     Id. at ¶ 20.    We determine whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt. Id.

       {¶35}    Alexander argues that there is no physical evidence supporting that he

committed any of the crimes in this case, though expert ballistic testimony established

that revolvers, such as the .357 Alexander possessed, does not eject spent casings. At

the time of his arrest, Alexander voluntarily stated that, “I didn’t do the shooting. I only

watched it, but they didn’t want to hear that last time.” Fisher’s testimony is the only

evidence that Alexander shot him, and that testimony, Alexander argues, was

inconsistent.

       {¶36}    Fisher testified that Wilson and Alexander used the key to enter the

apartment, stepped over him, walked past him and turned toward him. Alexander was
pointing a gun at him and Wilson’s hand was in his pocket. Alexander said, “I heard you

wanted to bust me — he heard I wanted to shoot him and take his gun.”

      Q.     Okay. What did you say?

      A.     I didn’t get a chance to say anything.

      Q.     What happened?

      A.     I looked over at Willie and he started firing.

      Q.     Okay. Who fired at you first?

      A.     Willie.

      Q.     Okay. Could you see the person who fired at you?

      A.     I just like balled up (indicating).

      Q.     Okay. When you say you balled up, what did you do with your
             arms?

      A.     I threw them around my head.

      Q.     Okay. How many times did he shoot at you?

      A.     He shot me twice in the arm, and then James shot me in the back of
             the neck.

      Q.     Okay.     And once they did that, what do you remember, sir?

      A.     I remember them walking towards my [sister’s] room, hearing shots,
             and I passed out, but I came back to, but I was just — I kept coming
             in and out.

      Q.     Okay. Did you see them walking towards your sister’s bedroom?

      A.     Yes.

      Q.     Did they both walk towards your sister’s bedroom?
A.   Yes.

Q.   Could you see who walked first?

A.   Willie.

Q.   And who walked after Willie?

A.   James.

Q.   And what happened to you at that point?

A.   At that point when I gained a little bit of consciousness, you know
     what I mean, I tried to get up, and then Willie had came back and he
     shot me two more times in the right side of my face until I blacked
     out again. Then I came to. I got up, grabbed the door, but I fell
     back down, so I just crawled to the end of the hallway trying to
     knock on the door, but I was too weak, because I was losing so much
     blood, so I ended up just laying there.

Q.   Okay.     And did you see them leave?

A.   No.

Q.   When you came to, was the door to the apartment open or closed?

A.   Open. Wait. You talking about when I came back to inside the
     apartment or in the hallway when I came back to?

Q.   Before you crawled out in the hallway —

A.   It was closed.

Q.   Okay. So did you see Willie Wilson or James Alexander leave the
     apartment?

A.   No. When Willie shot me two more times, I blacked out again.

Q.   Okay. And when he shot you two more times, were you moving
     before he shot you?

A.   Yes.
       Q.      So at that point you black out?

       A.      Yeah.    I passed out.

       Q.      All right. What is the next thing you hear or you see or you try to
               do?

       A.      The next thing I did was I managed to get up and grab the door and
               open it, and I fell again and I crawled in the hallway to the end of the
               hallway and just tried to knock on somebody door.

(Tr. 1532-1535.)5

       {¶37} We further observe that Alexander was also charged with complicity in this

case. R.C. 2923.03:

       (A) No person, acting with the kind of culpability required for the
       commission of an offense, shall do any of the following:

       (1)   Solicit or procure another to commit the offense;

       (2)   Aid or abet another in committing the offense;

       (3) Conspire with another to commit the offense in violation of section
       2923.01 of the Revised Code;

       (4) Cause an innocent or irresponsible person to commit the offense.

       (B) It is no defense to a charge under this section that no person with
       whom the accused was in complicity has been convicted as a principal
       offender.

       (C) No person shall be convicted of complicity under this section unless
       an offense is actually committed, but a person may be convicted of
       complicity in an attempt to commit an offense in violation of section

         Alexander argues that Fisher deviated in his statements from saying that only Wilson shot
       5


him to saying Wilson and Alexander shot him. That does not; however, overcome the complicity
status.
       2923.02 of the Revised Code.

Not only does Fisher’s testimony establish Alexander’s acts and complicity, Alexander

admitted to officers upon his arrest that he was present during the shootings.

       {¶38} Viewed in a light most favorable to the state, we find that a “rational trier of

fact could have found the essential elements of the crime[s] proven beyond a reasonable

doubt.” State v. Leonard, 104 Ohio St. 3d 54, 67, 2004-Ohio-6235, 818 N.E.2d 229,

quoting State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (2000), paragraph two of the

syllabus. We affirm the trial court’s denial of Alexander’s Crim.R. 29(A) motion for

judgment of acquittal. The assignment of error is not well-taken.

       B.      Manifest Weight

       {¶39}      We next review Alexander’s claim that his convictions are against the

manifest weight of the evidence.       There is a quantitative and qualitative difference

between the manifest weight and sufficiency of the evidence. State v. Thompkins, 78
Ohio St. 3d 380, 386, 1997-Ohio-52, 678 N.E.2d 541. While sufficiency is a test of the

legal adequacy of the evidence to support a verdict,      a manifest weight determination

analyzes the existence of a “greater amount of credible evidence” supporting the issue to

be established.

       {¶40}      “Weight is not a question of mathematics, but depends on its effect in

inducing belief.” Id. at 387.

       In conducting this review, we must examine the entire record, weigh the
       evidence and all reasonable inferences, consider the credibility of the
       witnesses, and determine whether the jury “clearly lost its way and created
       such a manifest miscarriage of justice that the conviction must be reversed
      and a new trial ordered.” State v. Thompkins, 78 Ohio St. 3d 380, 387,
      1997-Ohio-52, 678 N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d
172, 175, 485 N.E.2d 717 (1983).

State v. Leonard, 104 Ohio St. 3d 54, 68, 2004-Ohio-6235, 818 N.E.2d 229.

      {¶41}    We also give deference to the factfinder:

      [B]ecause the factfinder * * * has the opportunity to see and hear the
      witnesses, the cautious exercise of the discretionary power of a court of
      appeals to find that a judgment is against the manifest weight of the
      evidence requires that substantial deference be extended to the factfinder’s
      determinations of credibility. State v. Robinson, 8th Dist. Cuyahoga No.
      99290, 2013-Ohio-4375, citing State v. Lawson, 2d Dist. Montgomery No.
      16288, 1997 Ohio App. LEXIS 3709 (Aug. 22, 1997).

State v. Newett, 8th Dist. Cuyahoga No. 103518, 2016-Ohio-7605, ¶ 38. See also C. E.

Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279, 280, 376 N.E.2d 578 (1978).

“Judgments supported by some competent, credible evidence going to all the essential

elements of the case will not be reversed by a reviewing court as being against the

manifest weight of the evidence.”

      {¶42}    We thus look to determine whether, the case before us presents the

“‘exceptional case in which the evidence weights heavily against conviction.’”

Thompkins, 78 Ohio St. 3d at 387, 678 N.E.2d 541, quoting Martin, 20 Ohio App. 3d at

175, 485 N.E.2d 717; Newett, 8th Dist. Cuyahoga No. 103518, 2016-Ohio-7605, ¶ 47,

citing State v. Ross, 2d Dist. Montgomery No. 22096, 2008-Ohio-1760, ¶ 18, quoting

State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 Ohio App. LEXIS 3709 (Aug.

22, 1997).
       {¶43} Our analysis of the first assigned error is equally applicable here.

Alexander’s detailed account of Fisher’s history of criminal activities does not outweigh

or refute the evidence of Alexander’s guilt in this case.     We also reject Alexander’s

argument here that he was prejudiced by the testimony of Detective Johnson regarding his

experience with gang activity.      Detective Johnson explained to the jury that the

testimony was not offered as to either defendant, but provided an overview of gang

culture, a topic also addressed during Fisher’s testimony regarding the gang affiliations of

Fisher, Ross, Wilson, and Alexander, and criminal activities of the group.

       {¶44}    We do not find that the jury lost its way. Leonard, 104 Ohio St. 3d 54,

68, 2004-Ohio-6235, 818 N.E.2d 229.       The second assigned error is overruled.

       C.      Severance

       {¶45}    Alexander’s third challenge is to the denial of his motion to sever. Civ.R.

8(B) allows joinder of criminal defendants involved in the same acts or transactions,

while Civ.R. 14 mandates severance where joinder prejudices a defendant.

       “The law favors joining multiple criminal offenses together in a single trial
       under Crim.R. 8(A) if the offenses charged ‘are of the same or similar
       character.’” State v. Lott, 51 Ohio St. 3d 160, 163, 555 N.E.2d 293 (1990).
         A defendant requesting severance “has the burden of furnishing the trial
       court with sufficient information so that it can weigh the considerations
       favoring joinder against the defendant’s right to a fair trial.” State v.
       Torres, 66 Ohio St. 2d 340, 343, 421 N.E.2d 1288 (1981). A defendant
       claiming error in the denial of severance must affirmatively show that his
       rights were prejudiced and that the trial court abused its discretion in
       refusing separate trials. Id.

       “Where evidence of each of the joined offenses would be admissible at
       separate trials, severance is not required because prejudice due to the
       cumulation of evidence or the inference of a criminal disposition is largely
       absent.”     State v. Hamblin, 37 Ohio St. 3d 153, 159, 524 N.E.2d 476
       (1988).

State v. Sapp, 105 Ohio St. 3d 104, 2004-Ohio-7008, 822 N.E.2d 1239, ¶ 69-70.

       {¶46}      Alexander argues that the evidence against Wilson “spilled over to him,”

that the evidence involving Wilson had nothing to do with Alexander. The record does

not support Alexander’s argument.

       {¶47}      The state offers that the evidence Alexander complains of regarding

Wilson and Fisher’s gang memberships, photographs of them holding guns, information

about Wilson’s relationship with Vance, were offered to support the relationship of the

parties and Fisher’s identification of Wilson and Alexander as the culprits. Evidence

offered also supports the method of access to the apartment where Alexander stated to

police that he was present, but was not shooting.

       {¶48}      We do not find that Alexander was prejudiced by the denial of severance.

“[T]he evidence is direct and uncomplicated and could be reasonably separated as to each

offense.” State v. Elam, 8th Dist. Cuyahoga No. 103122, 2016-Ohio-5619, ¶ 66, quoting

 State v. Sutton, 8th Dist. Cuyahoga Nos. 102300 and 102302, 2015-Ohio-4074, ¶ 22.

We find that the joinder was not prejudicial. The third assigned error is overruled.

       D.      Witness’ Improper Comments While Testifying

       {¶49} For the fourth assigned error, Alexander argues he was prejudiced by

testimony by Detective Carlin elicited by counsel for Wilson and the state.

Detective Carlin stated that Fisher had been consistent throughout his statements and the

trial regarding certain facts:
         The facts, the circumstances surrounding the crime scene, the information
         provided by Brandon [Fisher] all matched up to how the events occurred,
         including the animosity between Miyazhane Vance and Willie Wilson and
         Brandon [Fisher] and Willie Wilson and James Alexander.

(Tr. 2414.)      The transcript reflects that the cited testimony occurred at the conclusion of

ongoing questions by defense counsel regarding what portions of Fisher’s statements

Detective Carlin found to be consistent, and as she explained why she did not conduct an

investigation of Fisher to ascertain “what type of witness she had.”

         {¶50} We recently observed on this issue:

         It is reversible error to admit testimony from a purported expert or lay
         witness attesting to the believability of another’s statements. State v.
         Boston, 46 Ohio St. 3d 108, 128, 545 N.E.2d 1220 (1989). “[I]n our system
         of justice it is the fact finder, not the so-called expert or lay witnesses, who
         bears the burden of assessing the credibility and veracity of witnesses.”
         State v. Pizzillo, 7th Dist. Carroll No. 746, 2002-Ohio-446, 2002 Ohio App.
         LEXIS 162, 15 (Jan. 17, 2002), citing Boston at 129.

State v. Daniel, 2016-Ohio-5231, 57 N.E.3d 1203, ¶ 48 (8th Dist.).               The rule also

extends to police.    See State v. Davis, 116 Ohio St. 3d 404, 2008-Ohio-2, 880 N.E.2d 31

(police officer’s testimony that accused was being “very deceptive” was erroneously

admitted).

         {¶51}   We find, however, that to the extent Detective Carlin’s statements may be

deemed to be an opinion, the error was harmless because it did not affect a substantial

right.     State v. Lytle, 48 Ohio St. 2d 391, 403, 358 N.E.2d 623 (1976). “Where there is

no reasonable possibility that unlawful testimony contributed to a conviction, the error is

harmless and therefore will not be grounds for reversal.”            State v. Allen, 8th Dist.
Cuyahoga No. 92482, 2010-Ohio-9, ¶ 51, citing State v. Brown, 65 Ohio St. 3d 483, 485,

1992-Ohio-61, 605 N.E.2d 46.

      {¶52} We find that, viewing the entire record, Detective Carlin’s statement that she

found Fisher’s statements to be consistent on certain facts was harmless error and did not

change the outcome of the case. Id. The fourth assignment of error is overruled.

      E.       Admission of Other Acts

      {¶53} The fifth assigned error concerns the trial court’s admission of the testimony

of Detective Johnson of the Gang Impact Unit in violation of R.C. 2945.59 and Evid.R.

404(B).

      In any criminal case in which the defendant’s motive or intent, the absence
      of mistake or accident on his part, or the defendant’s scheme, plan, or
      system in doing an act is material, any acts of the defendant which tend to
      show his motive or intent, the absence of mistake or accident on his part, or
      the defendant’s scheme, plan, or system in doing the act in question may be
      proved, whether they are contemporaneous with or prior or subsequent
      thereto, notwithstanding that such proof may show or tend to show the
      commission of another crime by the defendant.

R.C. 2945.59

      {¶54} Evid.R. 404(B) provides:

      Evidence of other crimes, wrongs, or acts is not admissible to prove the
      character of a person in order to show action in conformity therewith. It
      may, however, be admissible for other purposes, such as proof of motive,
      opportunity, intent, preparation, plan, knowledge, identity, or absence of
      mistake or accident. In criminal cases, the proponent of evidence to be
      offered under this rule shall provide reasonable notice in advance of trial, or
      during trial if the court excuses pretrial notice on good cause shown, of the
      general nature of any such evidence it intends to introduce at trial.
      {¶55} We consider whether the trial court abused its discretion on this issue, a

standard requiring “more than an error of law or judgment.” State v. Adams, 62 Ohio

St.2d 151, 157, 404 N.E.2d 144 (1980).         It “[i]mplies that the court’s attitude is

unreasonable, arbitrary, or unconscionable.” Id. at 157-158, citing Steiner v. Custer, 137
Ohio St. 448, 31 N.E.2d 855 (1940); Conner v. Conner, 170 Ohio St. 85, 162 N.E.2d 852

(1959); Chester Twp. v. Geauga Co. Budget Comm., 48 Ohio St. 2d 372, 358 N.E.2d 610

(1976).

      {¶56} Detective Johnson testified about gang activity, membership, and conduct.

The state argues that the information regarding gangs was offered to refute the theory of

the defense, broached during Fisher’s cross-examination, that Fisher’s shooting was

related to Fisher’s gang membership and a war between the Heartless Felons and the 93rd

Street Boys.

      {¶57}     There was no testimony offered by Detective Johnson regarding the

defendants or the alleged crimes. We do not construe Detective Johnson’s testimony to

fall within the realm of R.C. 2945.59 and Evid.R. 404(B). The fifth assigned error is

overruled.

      F.       Consecutive Sentence Finding

      {¶58} Moving on to the sixth assigned error, Alexander argues that the trial court

failed to make the appropriate findings in imposing consecutive sentences pursuant to

R.C. 2929.14 and H.B. 86.

      {¶59} R.C. 2929.14(C)(4) provides:
      If multiple prison terms are imposed on an offender for convictions of
      multiple offenses, the court may require the offender to serve the prison
      terms consecutively if the court finds that the consecutive service is
      necessary to protect the public from future crime or to punish the offender
      and that consecutive sentences are not disproportionate to the seriousness of
      the offender’s conduct and to the danger the offender poses to the public,
      and if the court also finds any of the following:

      (a)    The offender committed one or more of the multiple offenses while
             the offender was awaiting trial or sentencing, was under a sanction
             imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
             Revised Code, or was under postrelease control for a prior offense.

      (b)    At least two of the multiple offenses were committed as part of one
             or more courses of conduct, and the harm caused by two or more of
             the multiple offenses so committed was so great or unusual that no
             single prison term for any of the offenses committed as part of any of
             the courses of conduct adequately reflects the seriousness of the
             offender’s conduct.

      (c)    The offender’s history of criminal conduct demonstrates that
             consecutive sentences are necessary to protect the public from future
             crime by the offender.

      {¶60} A trial court imposing consecutive sentences,

      [M]ust state the required findings as part of the sentencing hearing, and by
      doing so it affords notice to the offender and to defense counsel. See
      Crim.R. 32(A)(4). And because a court speaks through its journal, State v.
      Brooke, 113 Ohio St. 3d 199, 2007-Ohio-1533, 863 N.E.2d 1024, ¶ 47, the
      court should also incorporate its statutory findings into the sentencing entry.
       However, a word-for-word recitation of the language of the statute is not
      required, and as long as the reviewing court can discern that the trial court
      engaged in the correct analysis and can determine that the record contains
      evidence to support the findings, consecutive sentences should be upheld.

State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 29.

      {¶61} The trial court stated:

      COURT:        All right. The court has considered all this information, the
                    principles and     purposes of felony sentencing, the
                    appropriate recidivism and seriousness factors. Pursuant to
                    statutory requirements, there is mandatory consecutive
                    sentencing with respect to the firearm specifications. And
                    then the court is left with some discretion with respect to
                    consecutive prison terms.

                    The court has considered all these facts. I sat through the trial.
                    I considered everything. I am going to find that consecutive
                    sentences are appropriate, that they’re necessary to protect
                    the public and to punish these defendants, that it would not be
                    disproportionate to the acts in this matter. That crimes were
                    committed — I believe Mr. Alexander was on probation in
                    juvenile court at the time. And that’s another factor. The
                    harm is so great or unusual that a single term would not
                    adequately reflect the seriousness of the conduct. And that
                    juvenile criminal history shows consecutive sentences are
                    necessary to protect the public.

(Tr. 3021-3022.)

      {¶62} The journal entry states that “the court considered all required factors of the

law.” “The court finds that prison is consistent with the purpose of R.C. 2929.11.”

      {¶63} The sixth assignment of error is overruled.

      G.     Imposition of Court Costs

      {¶64} The final assignment of error asserts the improper imposition of court costs.

 R.C. 2947.31 addresses court costs:

      In all criminal cases, including violations of ordinances, the judge or
      magistrate shall include in the sentence the costs of prosecution, including
      any costs under section 2947.231 of the Revised Code, and render a
      judgment against the defendant for such costs. At the time the judge or
      magistrate imposes sentence, the judge or magistrate shall notify the
      defendant of both of the following:

      (a)    If the defendant fails to pay that judgment or fails to timely make
             payments towards that judgment under a payment schedule approved
             by the court, the court may order the defendant to perform
               community service in an amount of not more than forty hours per
               month until the judgment is paid or until the court is satisfied that the
               defendant is in compliance with the approved payment schedule.

       {¶65} A trial court is entitled to waive court costs for an indigent defendant, and

may do so during sentencing or at any time thereafter.             State v. Brock, 8th Dist.

Cuyahoga No. 104334, 2017-Ohio-97, ¶ 18, citing R.C. 2947.23(C), and State v. Brown,

8th Dist. Cuyahoga No. 103247, 2016-Ohio-1546, ¶ 13.

       {¶66}    The trial court’s entry provides:

       The defendant is ordered to perform CCWS in lieu of paying costs.
       Defendant advised of appeal rights. Defendant indigent, court appoints
       [COUNSEL] as appellate counsel. Transcript at state’s expense. The court
       hereby enters judgment against the defendant in an amount equal to the
       costs of this prosecution.

       {¶67}    The court acted within its statutory discretion by imposing court costs

regardless of Alexander’s financial status, “by ordering the payment of court costs to be

from community work service in prison.” Brock at ¶ 19.            The seventh assignment of

error is overruled.

       {¶68}     Judgment is affirmed.

       It is ordered that the appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
______________________________________________
ANITA LASTER MAYS, JUDGE

PATRICIA ANN BLACKMON, J., CONCURS;
EILEEN T. GALLAGHER, P.J., CONCURS IN JUDGMENT ONLY